UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8566


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EVERETT FRANCIS ROBINSON, a/k/a Six-Nine,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:02-cr-00227-PJM; 8:07-cv-02528-PJM)


Submitted:    April 23, 2009                 Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Everett Francis Robinson, Appellant Pro Se.          Paul M. Tiao,
Assistant United States Attorney, Baltimore,         Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Everett Francis Robinson seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is   not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard      by     demonstrating          that

reasonable       jurists      would     find      that    any     assessment       of     the

constitutional         claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Robinson has

not     made    the    requisite       showing.          Accordingly,      we      deny    a

certificate       of    appealability         and      dismiss    the    appeal.           We

dispense       with    oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2